DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-41 and 47-57 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12 and 18-28 of U.S. Patent No. 10719123 (hereinafter patent ‘123) in view of Oda et al. (U.S. 2002/0049510 hereinafter Oda). Although the claims at issue are not identical, they are not patentably distinct from each other.
Patent 10719123
Instant Application
Claims 1, 29 and 30
1. (Currently Amended) A multiparty object recognition system for interactively manipulating virtual object data, the system comprising: 
Claims 31, 58 and 59
Claim 31. (New) A multiparty object recognition system for interactively manipulating virtual object data, the system comprising: 

a processor; 

a processor;

an object database configured to store first party object data, captured using a first device associated with a first party, that corresponds to at least one structural or property representation of a first real-world object and further configured to store second party object data, captured using a second device associated with a second party, that corresponds to at least one structural or property representation of a second real-world object; and 

an object databas, configured to store first party object data, obtained using a first device associated with a first party, that include first virtual object data and further configured to store second party object data, obtained using a second device associated with a second party, that include second virtual object data; and 

a memory storing software instructions that, when executed by a processor, cause the processor to: 

a memory storing software instructions that, when executed by a processor , cause the processor to: 

obtain the first party object data and the second party object data for storage within the object database; 

obtain the first party object data and the second party object data for storage within the object database; 

control access to the object database such that the first party object data and the second party object data is accessible to at least the first party and the second party; 

control access to the object database such that the first party object data and the second party object data is accessible to at least the first party and the second party; 

generate modified first party object data by facilitating modification of the first party object data by the second party, the modified first party object data being in accordance with at least one context parameter of the second party object data, wherein the first party object data and second party object data are analyzed based on matching features of the first party object data and the second party object data; 

generate modified first party object data by facilitating modification of the first party object data by the second part, the modified first party object data being in accordance with at least one context parameter of the second party object data, wherein the first party object data and second party object data are analyzed based on matching features of the first party object data and the second party object data; 

identify the modified first party object data as a recognized real-world object;

identify the modified first party object data as a recognized object;

retrieve, from the object database, additional object data associated with the recognized real-world object, wherein the additional object data is updatable over time to include increasingly specific recognitions of the recognized real-world object; and 

retrieve, from the object database, additional object data associated with the recognized object, wherein the additional object data is updatable over time to include increasingly specific recognitions of the recognized object; and 

communicate the modified first party object data for presentation to the first party, wherein the communication includes at least portions of the first party object data and second party object data such that, when displayed to the first party, the presentation comprises the at least one structural or property representation of the first real-world object and the at least one structural or property representation of the second real-world object, wherein the at least one structural or property representation of the first real-world object is rendered as being manipulated or otherwise modified by the at least one structural or property representation of the second real-world object in accordance with the modified first party object data.

communicate the modified first party object data for presentation to the first party, wherein the communication includes at least portions of the first party object data and second party object data such that, when displayed to the first party, the presentation comprises the at least a portion of first virtual object data and the at least a portion of second virtual object data, wherein the first virtual object data is rendered as being manipulated or otherwise modified by the second virtual object data in accordance with the modified first party object data, 
wherein at least one of the first virtual object data and the second virtual object data comprises one or more virtual elements associated with an augmented reality environment, a virtual reality environment, or a mixed reality environment at least one of the one or more virtual elements being generated based on one or both of recognition of a real-world object within a scene in which the first device is located and recognition of a real-world object within a scene in which the second device is located.
Claim 2
 wherein the at least one context parameter corresponds to at least one of a temporal context, a spatial context, a thematic context, an additive context, a subtractive context, and a geometric context of the second party object data 
Claim 32
wherein the at least one context parameter corresponds to at least one of a temporal context, a spatial context, a thematic context, an additive context, a subtractive context, and a geometric context of the second party object data 
Claim 3
wherein the modified first party object data is usable for presentation within a collaborative user environment 
Claim 33
wherein the modified first party object data is usable for presentation within a collaborative user environment 
Claim 4
wherein the modified first party object data is communicated to the first party in real-time
Claim 34
wherein the modified first party object data is communicated to the first party in real-time
Claim 5
wherein the modified first party object data is communicated as one of machine-readable image data or raw data which is convertible at a receiving device
Claim 35
wherein the modified first party object data is communicated as one of machine-readable image data or raw data which is convertible at a receiving device
Claim 7
wherein matching features of the first party object data and the second party object data includes using at least one of an image recognition algorithm, a pattern recognition algorithm, a speech recognition algorithm, a user matching algorithm, and a location recognition algorithm 
Claim 36
wherein matching features of the first party object data and the second party object data includes using at least one of an image recognition algorithm, a pattern recognition algorithm, a speech recognition algorithm, a user matching algorithm, and a location recognition algorithm 
Claim 8
wherein at least one of the first party object data and the second party object data further includes at least one of digital image data, digital video data, digital audio data, digital text data, biometric data, financial data, medical data, and transaction data
Claim 37
wherein at least one of the first party object data and the second party object data further includes at least one of digital image data, digital video data, digital audio data, digital text data, biometric data, financial data, medical data, and transaction data
Claim 9
wherein at least one of the first party object data and the second party object data comprises metadata 
Claim 38
wherein at least one of the first party object data and the second party object data comprises metadata 
Claim 10
wherein the metadata comprises at least one of first party-specific data or second party-specific data, location data, time data, user identification data, annotation data, social media data, product data, security data, and contextual data 
Claim 39
wherein the metadata comprises at least one of first party-specific data or second party-specific data, location data, time data, user identification data, annotation data, social media data, product data, security data, and contextual data 
Claim 11
wherein at least one of the first party object data and the second party object data include one or more virtual elements, wherein the one or more virtual elements are obtained based on recognition of at least one of physical attributes of a scene and real-world objects within the scene
Claim 40
wherein at least one of the first party object data and the second party object data include one or more virtual elements, wherein the one or more virtual elements are obtained based on recognition of at least one of physical attributes of a scene and real-world objects within the scene
Claim 12
wherein the processor is further caused to obtain at least one of the first party object data and the second party object data based on at least one of an identification of object data by a user, and an instruction from another device 
Claim 41
wherein the processor is further caused to obtain at least one of the first party object data and the second party object data based on at least one of an identification of object data by a user, and an instruction from another device 
Claim 18
wherein the modification of the first party object data comprises one or more of adding supplemental information, changing a spatial aspect of the first party object data, changing an attribute of the first party object data, combining the first party object data with the second party object data, creating or changing a relationship between the first party object data and the second party object data, and adding contextual data to the first party object data
Claim 47
wherein the modification of the first party object data comprises one or more of adding supplemental information, changing a spatial aspect of the first party object data, changing an attribute of the first party object data, combining the first party object data with the second party object data, creating or changing a relationship between the first party object data and the second party object data, and adding contextual data to the first party object data
Claim 19
wherein the modification of the first party object data includes at least one of filtering, moving, manipulating, combining, editing, annotating, or animating the first party object data 
Claim 48
wherein the modification of the first party object data includes at least one of filtering, moving, manipulating, combining, editing, annotating, or animating the first party object data 
Claim 20
wherein the modified first party object data comprises at least a portion of the second party object data, and object data from a source other than the first party and the second party 
Claim 49
wherein the modified first party object data comprises at least a portion of the second party object data, and object data from a source other than the first party and the second party 
Claim 21
wherein the object database is accessible to at least the first party and the second party via a user portal 
Claim 50
wherein the object database is accessible to at least the first party and the second party via a user portal 
Claim 22
wherein the user portal comprises at least one of a mobile device, an appliance, a vehicle, a robot, a kiosk, a television, and a game console 
Claim 51
wherein the user portal comprises at least one of a mobile device, an appliance, a vehicle, a robot, a kiosk, a television, and a game console 
Claim 23
wherein the processor is further caused to present a user interface, comprising at least one of a graphical user interface, a voice-controlled interface, and a motion-controlled interface, for access to the object database 
Claim 52
wherein the processor is further caused to present a user interface, comprising at least one of a graphical user interface, a voice-controlled interface, and a motion-controlled interface, for access to the object database 
Claim 24
wherein the processor is further caused to control access to the object database such that the object database is accessible to a party other than the first party and second party 
Claim 53
wherein the processor is further caused to control access to the object database such that the object database is accessible to a party other than the first party and second party 
Claim 25
wherein the processor is further caused to control access to the object database based on at least one of a classification of a real-world object, a proximity metric, a subscription status, and an authorization 
Claim 54
wherein the processor is further caused to control access to the object database based on at least one of a classification of a real-world object, a proximity metric, a subscription status, and an authorization 
Claim 26
further comprising storing the modified first party object data within the object database, wherein the modified first object data is further modifiable to generate nth-order modified first object data 
Claim 55
further comprising storing the modified first party object data within the object database, wherein the modified first object data is further modifiable to generate nth-order modified first object data 
Claim 27
further comprising communicating the modified first party object data to the second party
Claim 56
further comprising communicating the modified first party object data to the second party
Claim 28
The system of claim 1, wherein the first party and the second party include at least one of a person, a group of people, and an automated device 
Claim 57
The system of claim 31, wherein the first party and the second party include at least one of a person, a group of people, and an automated device 

	
	All limitations of Claims 31-41 and 47-57 of instant application are found in Claims 1-5, 7-12 and 18-28 of patent ‘123 except for:
wherein at least one of the first virtual object data and the second virtual object data comprises one or more virtual elements associated with an augmented reality environment, a virtual reality environment, or a mixed reality environment at least one of the one or more virtual elements being generated based on one or both of recognition of a real-world object within a scene in which the first device is located and recognition of a real-world object within a scene in which the second device is located.
Regarding these limitations, Oda teaches:
wherein at least one of the first virtual object data and the second virtual object data comprises one or more virtual elements associated with an augmented reality environment, a virtual reality environment, or a mixed reality environment (Oda (¶0148 line 17-21), augmented reality scene includes image of the machine 3 and image of forefinger 95a) at least one of the one or more virtual elements being generated based on one or both of recognition of a real-world object within a scene in which the first device is located and recognition of a real-world object within a scene in which the second device is located (Oda (¶0134, ¶0137), instruction glove 95 have a forefinger with different color. The forefinger is recognized and combine with the image of the machine 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add first virtual object recognition of Oda into virtual reality scene of Song because both of these systems are related to user interaction(s) in a virtual environment, with a reasonable expectation of success. The motivation would be to allow a remote instructor to easily “send the instructions to the operator 1 by touching the background screen 96 with the forefinger 95a” (Oda (¶0149 line 1-3)).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitson et al. (U.S. 9,113,068 hereinafter Whitson) in view of Starner et al. (U.S. 8,971,571 hereinafter Starner) in further view of Oda et al. (U.S. 2002/0049510 hereinafter Oda).
	As Claim 31, Whitson teaches a multiparty object recognition system for interactively manipulating virtual object data, the system comprising: 
a processor (Whitson (col. 6 line 31), processor 108); 
an object database (Whitson (col. 21 line 28-30), media aggregation component) configured to store first party object data, obtained using a first device associated with a first party, that include first virtual object data and further configured to store second party object data, obtained using a second device associated with a second party, that include second virtual object data (Whitson (col. 15 line 58-65, col. 21 line 28-30), media aggregation component receives media captured by the users); and 
a memory storing software instructions that, when executed by a processor (Whitson (col. 19 line 49-54), electronic storage 110), cause the processor to: 
obtain the first party object data and the second party object data for storage within the object database (Whitson (col. 15 line 58-65, col. 21 line 28-30), media aggregation component receives media captured by the users); 
control access to the object database such that the first party object data and the second party object data is accessible to at least the first party and the second party (Whitson (col. 21 line 62-65), individual device can access the aggregated media); 
generate modified first party object data by facilitating modification of the first party object data by the second party (Whitson (col. 15 line 58-65, col. 21 line 45-60), media from plurality of user are aggregated in order to form a modified first party object data), the modified first party object data being in accordance with at least one context parameter of the second party object data, wherein the first party object data and second party object data are analyzed based on matching features of the first party object data and the second party object data (Whitson (col. 15 line 22-30), media are aggregated using context such as alignment and matching feature in the set of images); 
communicate the modified first party object data for presentation to the first party, wherein the communication includes at least portions of the first party object data and second party object data (Whitson (col. 15 line 58-65, col. 21 line 28-30), media aggregation component receives media captured by the users) such that, when displayed to the first party, the presentation comprises the at least a portion of first virtual object data and the at least a portion of second virtual object data, wherein the first virtual object data is rendered as being manipulated or otherwise modified by the second virtual object data in accordance with the modified first party object data (Whitson (col. 15 line 22-30), media are aggregated using context such as alignment and matching feature in the set of images).  
based on one or both of a location of the first device and a location of the second device (Whitson (col. 2 line 36-44), image is added to the coordinated media capturing based on the location of the user device).
	Whitson may not explicitly disclose while Starner teaches:
identify the modified first party object data as a recognized object (Starner (col. 11 line 63 to col. 12 line 5), object 902 is defined from the gesture movement. The object is recognized and displayed from the object-model database); 3
retrieve, from the object database, additional object data associated with the recognized object, wherein the additional object data is updatable over time to include increasingly specific recognitions of the recognized object (Starner (col. 18 line 59-62), additional object data is updated over time based on the gesture movement); and 
wherein at least one of the first virtual object data and the second virtual object data comprises one or more virtual elements associated with an augmented reality environment, a virtual reality environment, or a mixed reality environment (Starner (col. 9 line 31-36, fig. 4), user’s finger defines an outline of object 402. Feedback (virtual element(s)) is provided based on the movement of user’s gesture) at least one of the one or more virtual elements being obtained based on (Starner (col. 9 line 31-36, fig. 4, col. 12 line 15-24), outline of the object 402 (virtual element(s)) is obtained based on the image of the object)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the user interface of Whitson a search module taught by Starner because both systems are related to user interaction in a virtual environment, with a reasonable expectation of success. The motivation for replacing the object of Whitson with the search module of Starner would be to “provide information intelligently, as appropriate to the physical world being experienced by the user” (Starner (col. 1 line 28-30)).
Whitson in view of Starner may not explicitly disclose while Oda teaches:
at least one of the one or more virtual elements being generated based on one or both of recognition of a real-world object within a scene in which the first device is located and recognition of a real-world object within a scene in which the second device is located (Oda (¶0134, ¶0137), instruction glove 95 have a forefinger with different color. The forefinger is recognized and combine with the image of the machine 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pointer finger of Whitson in view of Starner instead be a glove’s forefinger recognition unit of Oda because both of these systems are related to user interaction(s) in a virtual environment, with a reasonable expectation of success. The motivation would be to allow a remote instructor to easily “send the instructions to the operator 1 by touching the background screen 96 with the forefinger 95a” (Oda (¶0149 line 1-3)).

	As Claim 32, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein the at least one context parameter corresponds to at least one of a temporal context, a spatial context, a thematic context, an additive context, a subtractive context, and a geometric context of the second party object data (Whitson (col. 15 line 22-30), media are aggregated using context such as alignment and matching feature in the set of images).  
	
	As Claim 33, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein the modified first party object data is usable for presentation within a collaborative user environment (Whitson (col. 21 line 62-65), individual device can access the aggregated media).  

As Claim 34, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein the modified first party object data is communicated to the first party in real-time (Oda (¶0062); i.e.: instruction is communicated to the first party in real time).   

	As Claim 35, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein the modified first party object data is communicated as one of machine-readable image data or raw data which is convertible at a receiving device (Whitson (col. 21 line 62-65), individual device can access the aggregated media).  

	As Claim 36, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein matching features of the first party object data and the second party object data includes using at least one of an image recognition algorithm, a pattern recognition algorithm, a speech recognition algorithm, a user matching algorithm, and a location recognition algorithm (Whitson (col. 15 line 22-30), media are aggregated using context such as alignment and matching feature in the set of images).  

	As Claim 37, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein at least one of the first party object data and the second party object data further includes at least one of digital image data, digital video data, digital audio data, digital text data, biometric data, financial data, medical data, and transaction data (Whitson (col. 15 line 58-65, col. 21 line 28-30), media aggregation component receives media captured by the users).  

	As Claim 38, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein at least one of the first party object data and the second party object data comprises metadata (Whitson (col. 15 line 22-30), matching features of image set are analyzed for combining and aligning image and/or videos.).  

As Claim 39, besides Claim 38, Whitson in view of Starner in further view of Oda teaches wherein the metadata comprises at least one of first party-specific data or second party-specific data, location data, time data, user identification data, annotation data, social media data, product data, security data, and contextual data (Whitson (col. 15 line 22-30), matching features of image set are analyzed for combining and aligning image and/or videos.)

As Claim 40, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein at least one of the first party object data and the second party object data include one or more virtual elements, wherein the one or more virtual elements are obtained based on recognition of at least one of physical attributes of a scene and real-world objects within the scene (Whitson (col. 15 line 22-30), media are aggregated using context such as alignment and matching feature in the set of images).  

As Claim 41, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein the processor is further caused to obtain at least one of the first party object data and the second party object data based on at least one of an identification of object data by a user, and an instruction from another device (Starner (col. 11 line 63 to col. 12 line 5), object 902 is defined from the gesture movement. The object is recognized and displayed from the object-model database).

As Claim 42, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein at least one of the first virtual object data and second virtual object data includes data associated with one or more virtual elements of a game (Whitson (col. 18 line 29), aggregated capture media is stored with an online game provider), wherein the virtual elements include at least one of a character, a menu, a goal, an interaction with other virtual elements of the game, and a game rule (Whitson (col. 17 line 22-25), aggregated data includes brand names (characters)).  

As Claim 43, besides Claim 42, Whitson in view of Starner in further view of Oda teaches wherein the one or more virtual elements of the game are generated based on a scene in which the first device is located (Whitson (col. 15 line 58-65, col. 21 line 28-30), media aggregation component receives media captured by the users).  

As Claim 44, besides Claim 42, Whitson in view of Starner in further view of Oda teaches wherein the one or more virtual elements of the game are generated based on a scene in which both the first device and the second device are located (Whitson (col. 15 line 58-65, col. 21 line 28-30), media aggregation component receives media captured by the users at a tourist locations).  

As Claim 45, besides Claim 42, Whitson in view of Starner in further view of Oda teaches wherein the one or more virtual elements of the game are generated based on respective perceptions of the scene by the first device and the second device (Whitson (col. 15 line 58-65, col. 21 line 28-30), media aggregation component receives media captured by the users. Taken pictures forms a panoramic view of the scene).  

As Claim 46, besides Claim 42, Whitson in view of Starner in further view of Oda teaches wherein the one or more virtual elements of the game are generated based on a first scene in which the first device is located and a second scene in which the second device is located, wherein the first scene is different from the second scene (Whitson (col. 15 line 58-65, col. 21 line 28-30), media aggregation component receives media captured by the users. Taken pictures forms a panoramic view of the scene. The scene for each user is different from the viewing angle; hence, they are different scene).  

As Claim 47, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein the modification of the first party object data comprises one or more of adding supplemental information, changing a spatial aspect of the first party object data, changing an attribute of the first party object data, combining the first party object data with the second party object data, creating or changing a relationship between the first party object data and the second party object data, and adding contextual data to the first party object data (Whitson (col. 15 line 58-65, col. 21 line 28-30), media aggregation component receives media captured by the users. Taken pictures forms a panoramic view of the scene).  

As Claim 48, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein the modification of the first party object data includes at least one of filtering, moving, manipulating, combining, editing, annotating, or animating the first party object data (Whitson (col. 15 line 58-65, col. 21 line 28-30), media aggregation component receives media captured by the users. Taken pictures forms a panoramic view of the scene).  

As Claim 49, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein the modified first party object data comprises at least a portion of the second party object data, and object data from a source other than the first party and the second party (Whitson (col. 15 line 58-65, col. 21 line 28-30, fig. 4), media aggregation component receives media captured by the users. Taken pictures forms a panoramic view of the scene. Fig. 4 shows four sources of data).  

As Claim 50, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein the object database is accessible to at least the first party and the second party via a user portal (Whitson (col. 21 line 62-65), individual device can access the aggregated media on its own portal).  

As Claim 51, besides Claim 50, Whitson in view of Starner in further view of Oda teaches wherein the user portal comprises at least one of a mobile device, an appliance, a vehicle, a robot, a kiosk, a television, and a game console (Whitson (col. 21 line 62-65), individual device (mobile device) can access the aggregated media).  

As Claim 52, besides Claim 50, Whitson in view of Starner in further view of Oda teaches wherein the processor is further caused to present a user interface, comprising at least one of a graphical user interface, a voice-controlled interface, and a motion-controlled interface, for access to the object database (Whitson (col. 21 line 62-65), individual device can access the aggregated media).  

As Claim 53, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein the processor is further caused to control access to the object database such that the object database is accessible to a party other than the first party and second party (Whitson (col. 21 line 62-65, fig. 4), individual device can access the aggregated media. Fig. 4 shows that there are four parties involved).  

As Claim 54, besides Claim 53, Whitson in view of Starner in further view of Oda teaches wherein the processor is further caused to control access to the object database based on at least one of a classification of a real-world object, a proximity metric, a subscription status, and an authorization (Starner (col. 11 line 63 to col. 12 line 5), object 902 is defined from the gesture movement. The object is recognized and displayed from the object-model database).  

As Claim 55, besides Claim 31, Whitson in view of Starner in further view of Oda teaches further comprising storing the modified first party object data within the object database, wherein the modified first object data is further modifiable to generate nth-order modified first object data (Whitson (col. 15 line 58-65, col. 21 line 28-30, fig. 4), media aggregation component receives media captured by the users. Taken pictures forms a panoramic view of the scene. Fig. 4 shows four sources of data).  

As Claim 56, besides Claim 31, Whitson in view of Starner in further view of Oda teaches further comprising communicating the modified first party object data to the second party (Whitson (col. 21 line 62-65), individual device can access the aggregated media).  

As Claim 57, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein the first party and the second party include at least one of a person, a group of people, and an automated device (Whitson (col. 21 line 62-65), individual user on a device can access the aggregated media).  

As Claim 58-59, the Claims are rejected for the same reasons as Claim 1.

As Claim 60, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein the one or more virtual elements are generated by a portal engine communicatively coupled to the object database, at least one of the one or more virtual elements being a virtual representation of a real-world object image taken by a first party or a second party (Oda (¶0136 line 5-8, ¶0137), only forefinger 95a image is stand out in the relief. The scene includes capture image of fore finger 95a and capture image of machine 3).

As Claim 61, besides Claim 31, Whitson in view of Starner in further view of Oda teaches wherein the modification of the first party object data by the second party represents a manipulation of at least one of the one or more virtual elements within the augmented reality environment, the virtual reality environment, or the mixed reality environment (Whitson (col. 15 line 22-30), media are aggregated using context such as alignment and matching feature in the set of images).
Response to Arguments
Double Patenting:
	Claims 31-41 and 47-57 are being rejected on the ground of non-statutory double patenting.
Claim rejections – 35 U.S.C. §103:
	As Claims 31-33, 35-49 and 61, Applicants argue that Whitson and Starner do not disclose “at least one of the one or more virtual elements … being generated based on one or both of recognition of a real-world object within a scene in which the first device is located …” (forth paragraph of page 12 in the remarks).

    PNG
    media_image1.png
    347
    638
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive because Oda teaches the limitation(s). Oda teaches the recognition of colored forefinger and the incorporate of the particular object into virtual scene.
	Claims 34 and 60 are rejected using Oda.

Claim Rejections – 35 U.S.C. §112:
	Claim 60 is amended; therefore, 35 U.S.C. §112(a) rejection(s) on the Claim is respectfully withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weising et al. (U.S. 20110216002) teaches the interactions between object in front of camera and virtual object.
	Marks et al. (U.S. 8,287,373) teaches the recognition of user’s holding objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2142